IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 766
                                                    :
         ORDER AMENDING RULE 191                    :         SUPREME COURT RULES
         AND REVISING THE COMMENT                   :
         TO RULE 140 OF THE                         :         DOCKET
         PENNSYLVANIA                               :
         RULES OF JUVENILE COURT                    :
         PROCEDURE                                  :


                                                ORDER


PER CURIAM

      AND NOW, this 4th day of May, 2018, upon the recommendation of the Juvenile
Court Procedural Rules Committee, the proposal having been published for public
comment at 47 Pa.B. 7010 (November 18, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Juvenile Court Procedure 191 is amended and the Comment
to Pennsylvania Rule of Juvenile Court Procedure 140 is revised in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on July 1, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.